             Case 3:17-cv-01342-VLB Document 79 Filed 12/20/18 Page 1 of 2




      The International Corporate Center, 555 Theodore Fremd Avenue, Rye, NY 10580


               Telephone: 914.381.7600 ˑ www.dorflaw. co m ˑ Facsimile: 914.381.7608



December 19, 2018

VIA ECF FILING
The Honorable Vanessa L. Bryant
United States District Court Judge
District of Connecticut
Abraham Ribicoff Federal Building
United States Courthouse
450 Main Street – Annex 135
Hartford, Connecticut 06103

Re:     Graduation Solutions LLC v. Acadima, LLC and Alexander Loukaides
        Index No. 3:17-cv-1342

Dear Judge Bryant:

This firm represents Plaintiff Graduation Solutions LLC (“Plaintiff”). Pursuant to Your Honor’s
Amended Scheduling Order dated April 23, 2018, dispositive motions are due by December 23, 2018.

However, since April 23, 2018, the Court has held several conferences regarding discovery and the
deposition of Alexander Loukaides was held via Skype on October 19, 2018. Further, the Court
directed that the Clerk enter default against Acadima, LLC on October 15, 2018.

Following the deposition of Mr. Loukaides, our office drafted non-party Subpoenas on the new owner
of Acadima, LLC, Frank Seviane, and his companies which are conducting the same business as
Acadmia LLC, EVI Solutions, Inc. and Evolve Scholastic, Inc. The depositions are scheduled for
January 23, 2019; however, we are now having a bit of trouble locating Mr. Seviane but are hopeful to
serve him shortly.

For this reason, I write to request an extension to file dispositive motions.

Thank you for your consideration of this matter.

Respectfully submitted,


Jonathan B. Nelson
JBN/abr

cc:     Jeffrey S. Bagnell, Esq.
        55 Greens Farms Road, #200-60
        Westport, CT 06880
        (via ECF filing)
                                Manhattan |   Westchester |   Los Angeles
   Case 3:17-cv-01342-VLB Document 79 Filed 12/20/18 Page 2 of 2




Monte E. Frank, Esq.
Pullman & Comley - Bpt
850 Main St., PO Box 7006
Bridgeport, CT 06601-7006
(via ECF filing)




           Phone: 914.381.7600   www.dorflaw.co m   Fax: 914.381.7608
